Citation Nr: 0108788	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiomegaly.

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for sexual dysfunction.

4.  Entitlement to service connection for residuals of hand 
and knuckle injuries.

5.  Entitlement to a rating in excess of 30 percent for 
degenerative disc disease of the lumbar spine with deformity 
of L1. 

6.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the thoracic spine with limitation 
of motion.  

7.  Entitlement to a rating in excess of 10 percent for a 
deviated nasal septum. 

8.  Entitlement to a rating in excess of 10 percent for 
Raynaud's phenomenon of the left hand.
9.  Entitlement to a rating in excess of 10 percent for 
Raynaud's phenomenon of the right hand.

10.  Entitlement to a compensable rating for residuals of a 
right ankle injury with degenerative changes. 

11.  Entitlement to a compensable rating for residuals of 
excision of a calcified hematoma of the right pubic ramus 
with a history of myo-atrophy and limitation of motion with 
pain of the right hip. 


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to December 
1976 and from January 1981 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from various rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issues on appeal.  The veteran has 
also claimed service connection for a branchial cyst in the 
jaw and for arthritis.  That claim does not appear to have 
been adjudicated by the RO.  In a March 2000 letter the 
veteran, who had previously requested service connection for 
arthritis, indicated that his claim was for arthritis of both 
ankles, both knees, the right hip, the upper and lower back, 
both shoulders, and both hands.  Although the RO has 
considered entitlement to service connection for other 
disabilities of those joints, it does not appear that the RO 
has specifically considered entitlement to service connection 
for arthritis of those joints, with the exception of the 
thoracic spine and the right ankle.  Service connection has 
been established for arthritis in those joints.  As no 
decision has yet been issued with regard to those claims, 
they are not before the Board, but are referred to the RO for 
the appropriate action.


REMAND

As a preliminary matter, the Board notes that no appeal has 
been perfected on the issues of entitlement to ratings in 
excess of 10 percent for Raynaud's phenomenon of each hand.  
An August 1999 rating decision granted service connection for 
those disabilities and assigned each a 10 percent rating.  
The veteran disagreed with the ratings and filed a notice of 
disagreement in November 1999.  However, a statement of the 
case has not been issued with regard to these claims for 
increase.

The record also does not include a perfected appeal on the 
issue of entitlement to service connection for residuals of 
hand and knuckle injuries.  A January 1998 rating decision 
denied service connection for residuals of hand and knuckle 
injuries.  The veteran filed a notice of disagreement with 
that decision in April 1998.  However, that issue has not 
been addressed in a statement of the case.  While service 
connection has been established for Raynaud's phenomenon of 
both hands, service connection has not been granted for any 
other disability claimed to be a residual of hand and knuckle 
injuries.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran has alleged on numerous occasions, and continues 
to maintain vigorously, that the record is incomplete and/or 
that evidence relevant to his claims has not been secured or 
associated with his claims folder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
This law redefines the obligations of VA with respect to the 
duty to assist, eliminates the concept of a well grounded 
claim, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5103A).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the 
responsibility of the RO to ensure that all appropriate 
development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:
1.  The RO should issue the veteran a 
statement of the case with regard to the 
issues of entitlement to service 
connection for residuals of hand and 
knuckle injuries and entitlement to 
ratings in excess of 10 percent for 
Raynaud's phenomenon of each hand.  The 
veteran should be informed of the actions 
necessary to perfect an appeal on those 
issues.

2.  The RO should obtain from the veteran 
a listing of all items of evidence he 
believes to be relevant to the matters on 
appeal which have not been secured and/or 
associated with his claims file.  The RO 
should assist him in obtaining such 
evidence for the record, inform him what 
evidence could not be obtained, and advise 
him that he may submit such evidence 
himself.  Specifically, the RO should 
obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for any disorder for which 
he is claiming service connection or an 
increased rating since his separation from 
service, then obtain complete clinical 
records from all sources listed. 

3. The RO must review the claims file and 
complete all notification and development 
action required by the VCAA.

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  If any claim remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn from this remand regarding the 
final disposition of the claims.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


